            Case 1:20-cv-02405-EGS Document 103-3 Filed 11/08/20 Page 1 of 12



                         Measured      Processing    1 Extra     2 Extra     3 Extra
                         Volume:       Score:        Day:        Days:       Days:
                         Inbound       Inbound       Inbound     Inbound     Inbound
Date        District     Ballots       Ballots       Ballots     Ballots     Ballots
11/4/2020   ALABAMA              152        84.21%      88.16%      96.71%      98.68%
11/4/2020   ALASKA               553        83.36%      84.45%      86.80%      86.80%
11/4/2020   ALBANY              1021        96.47%      97.16%      98.33%      98.33%
            APPALACHIA
11/4/2020   N                    21        66.67%      66.67%      71.43%      76.19%
11/4/2020   ARIZONA             460        85.00%      92.83%      95.00%      95.65%
11/4/2020   ARKANSAS             51        80.39%      82.35%      96.08%      96.08%
11/4/2020   ATLANTA             313        65.18%      80.19%      82.43%      86.26%

11/4/2020 BALTIMORE            2114        95.51%      95.51%      97.92%      98.39%

11/4/2020 BAY-VALLEY          15377        99.62%      99.68%      99.81%      99.82%
11/4/2020 CAPITAL              1056        94.41%      95.83%      99.34%      99.62%

11/4/2020 CARIBBEAN              57        89.47%      92.98%      96.49%      96.49%
          CENTRAL
11/4/2020 ILLINOIS             4917        96.44%      96.97%      98.60%      98.82%
          CENTRAL
          PENNSYLVA
11/4/2020 NIA                  1306        86.52%      87.44%      95.87%      97.70%
          CENTRAL
11/4/2020 PLAINS                270        94.07%      95.93%      98.89%      99.63%
11/4/2020 CHICAGO              3471         0.06%       0.06%       0.12%       0.12%

          COLORADO/
11/4/2020 WYOMING               422        62.32%      67.06%      86.73%      88.63%

            CONNECTIC
11/4/2020   UT VALLEY           286        95.80%      96.85%      98.60%      98.60%
11/4/2020   DAKOTAS             134        61.94%      70.15%      79.10%      85.07%
11/4/2020   DALLAS              313        84.03%      91.05%      95.85%      96.17%
11/4/2020   DETROIT             141        73.76%      80.14%      93.62%      93.62%
11/4/2020   FT WORTH             28        82.14%     100.00%     100.00%     100.00%
11/4/2020   GATEWAY             220        77.73%      87.27%      91.82%      94.55%
            GREATER
11/4/2020   BOSTON             1500        91.93%      93.07%      98.27%      98.80%
            GREATER
11/4/2020   INDIANA              61        77.05%      88.52%      95.08%      95.08%
            GREATER
11/4/2020   MICHIGAN             75        74.67%      85.33%      94.67%      94.67%
            GREATER S
11/4/2020   CAROLINA            318        65.09%      74.84%      90.88%      97.17%
            Case 1:20-cv-02405-EGS Document 103-3 Filed 11/08/20 Page 2 of 12



                        Measured    Processing   1 Extra    2 Extra    3 Extra
                        Volume:     Score:       Day:       Days:      Days:
                        Inbound     Inbound      Inbound    Inbound    Inbound
Date        District    Ballots     Ballots      Ballots    Ballots    Ballots
            GREENSBOR
11/4/2020   O                1977       89.23%     90.95%     96.61%     97.98%
            GULF
11/4/2020   ATLANTIC          362       73.48%     79.01%     91.71%     93.09%
11/4/2020   HAWKEYE           213       92.49%     93.90%     96.71%     96.71%
11/4/2020   HONOLULU          132       82.58%     96.21%     97.73%     97.73%
11/4/2020   HOUSTON           152       80.92%     88.16%     92.11%     95.39%
            KENTUCKIA
11/4/2020   NA                102       64.71%     65.69%     83.33%     87.25%
11/4/2020   LAKELAND           79       64.56%     68.35%     82.28%     82.28%
            LONG
11/4/2020   ISLAND           2222       98.65%     98.87%     99.01%     99.05%
            LOS
11/4/2020   ANGELES          9836       99.33%     99.43%     99.60%     99.64%
11/4/2020   LOUISIANA         128       85.16%     91.41%     96.09%    100.00%
            MID-
11/4/2020   AMERICA           200       74.50%     84.50%     94.50%     96.50%

          MID-
11/4/2020 CAROLINAS           731       89.60%     93.30%     94.80%     95.35%

11/4/2020 MISSISSIPPI         113       83.19%     91.15%     96.46%     98.23%
          NEVADA
11/4/2020 SIERRA             4440       99.37%     99.59%     99.82%     99.86%
11/4/2020 NEW YORK           5551       96.51%     97.41%     99.42%     99.51%
          NORTHERN
          NEW
11/4/2020 ENGLAND              77       87.01%     87.01%     94.81%     96.10%

          NORTHERN
11/4/2020 NEW JERSEY         1870       97.49%     97.86%     98.50%     98.61%
          NORTHERN
11/4/2020 OHIO               1051       95.91%     96.57%     98.10%     98.19%
          NORTHERN
11/4/2020 VIRGINIA           1953       95.70%     96.16%     96.88%     97.03%

11/4/2020 NORTHLAND            98       86.73%     91.84%     95.92%     96.94%
          OHIO
11/4/2020 VALLEY             1133       91.88%     93.82%     98.59%     99.12%

11/4/2020 OKLAHOMA            111       76.58%     81.08%     97.30%     99.10%
         Case 1:20-cv-02405-EGS Document 103-3 Filed 11/08/20 Page 3 of 12



                       Measured    Processing   1 Extra    2 Extra    3 Extra
                       Volume:     Score:       Day:       Days:      Days:
                       Inbound     Inbound      Inbound    Inbound    Inbound
Date      District     Ballots     Ballots      Ballots    Ballots    Ballots
          PHILADELPH
          IA
11/4/2020 METROPO            567       79.54%     80.60%     91.53%     95.41%
11/4/2020 PORTLAND          1444       96.54%     98.27%     99.45%     99.58%

11/4/2020 RICHMOND          1285       91.44%     93.15%     97.12%     97.28%

11/4/2020 RIO GRANDE         321       88.47%     91.90%     98.13%     98.44%
          SACRAMENT
11/4/2020 O                12653       97.77%     97.85%     98.22%     98.24%
          SALT LAKE
11/4/2020 CITY              1914       98.54%     98.75%     99.53%     99.63%
11/4/2020 SAN DIEGO        22910       99.74%     99.84%     99.89%     99.93%

          SAN
11/4/2020 FRANCISCO         4818       98.22%     98.88%     99.13%     99.17%

11/4/2020 SANTA ANA        14998       99.55%     99.58%     99.65%     99.66%
11/4/2020 SEATTLE          13826       99.41%     99.66%     99.80%     99.83%
          SIERRA
11/4/2020 COASTAL           1463       84.42%     85.30%     87.22%     87.22%
          SOUTH
11/4/2020 FLORIDA            241       68.88%     83.40%     95.44%     95.85%
          SOUTH
11/4/2020 JERSEY            1039       87.97%     88.64%     92.01%     94.03%
11/4/2020 SUNCOAST           384       63.02%     73.70%     88.28%     95.05%
11/4/2020 TENNESSEE          191       78.01%     86.39%     95.81%     96.34%
11/4/2020 TRIBORO            124        0.00%      0.00%      0.00%      0.00%
          WESTCHEST
11/4/2020 ER                 500       97.80%     97.80%     98.00%     98.00%
          WESTERN
11/4/2020 NEW YORK           434       93.55%     94.70%     97.47%     97.70%
          WESTERN
          PENNSYLVA
11/4/2020 NIA                794       79.35%     83.88%     96.98%     98.36%
11/5/2020 ALABAMA            127       82.68%     82.68%     85.83%     93.70%
11/5/2020 ALASKA              83       78.31%     78.31%     78.31%     78.31%
11/5/2020 ALBANY             553       96.02%     98.92%     98.92%     99.82%
          APPALACHIA
11/5/2020 N                   14       57.14%     57.14%     57.14%     57.14%
11/5/2020 ARIZONA            617       94.49%     94.49%     95.79%     97.08%
11/5/2020 ARKANSAS            43       76.74%     76.74%     79.07%     81.40%
            Case 1:20-cv-02405-EGS Document 103-3 Filed 11/08/20 Page 4 of 12



                        Measured      Processing    1 Extra     2 Extra     3 Extra
                        Volume:       Score:        Day:        Days:       Days:
                        Inbound       Inbound       Inbound     Inbound     Inbound
Date      District      Ballots       Ballots       Ballots     Ballots     Ballots
11/5/2020 ATLANTA               260        74.23%      74.62%      83.08%      86.15%

11/5/2020 BALTIMORE            564        73.94%      92.20%      95.92%      97.87%

11/5/2020 BAY-VALLEY          2264        98.67%      98.81%      98.85%      98.85%
11/5/2020 CAPITAL              339        82.89%      93.51%      96.46%      98.23%

11/5/2020 CARIBBEAN             20        80.00%      80.00%      90.00%      90.00%
          CENTRAL
11/5/2020 ILLINOIS            2554        96.67%      97.26%      97.77%      98.71%
          CENTRAL
          PENNSYLVA
11/5/2020 NIA                  577        52.51%      68.80%      71.58%      86.14%
          CENTRAL
11/5/2020 PLAINS               118        67.80%      76.27%      79.66%      96.61%
11/5/2020 CHICAGO              971         0.41%       0.41%       0.51%       0.72%

          COLORADO/
11/5/2020 WYOMING              429        64.57%      65.97%      74.83%      83.92%

            CONNECTIC
11/5/2020   UT VALLEY          190        89.47%      89.47%      91.58%      95.79%
11/5/2020   DAKOTAS            130        80.00%      85.38%      90.00%      93.85%
11/5/2020   DALLAS             237        85.65%      85.65%      95.78%      97.89%
11/5/2020   DETROIT            102        74.51%      83.33%      88.24%      92.16%
11/5/2020   FT WORTH            30        53.33%      53.33%      80.00%      83.33%
11/5/2020   GATEWAY            155        70.97%      71.61%      89.03%      92.90%
            GREATER
11/5/2020   BOSTON             662        93.20%      96.22%      96.68%      97.73%
            GREATER
11/5/2020   INDIANA             66        74.24%      75.76%      90.91%      96.97%
            GREATER
11/5/2020   MICHIGAN            94        91.49%      91.49%      92.55%      95.74%
            GREATER S
11/5/2020   CAROLINA           166        72.29%      73.49%      77.71%      90.36%
            GREENSBOR
11/5/2020   O                  476        70.17%      74.16%      75.63%      90.55%
            GULF
11/5/2020   ATLANTIC           209        79.43%      79.90%      85.17%      92.82%
11/5/2020   HAWKEYE            133        84.21%      87.97%      90.98%      93.98%
11/5/2020   HONOLULU           207        93.72%      96.62%      96.62%      97.10%
11/5/2020   HOUSTON             63        76.19%      76.19%      79.37%      87.30%
            Case 1:20-cv-02405-EGS Document 103-3 Filed 11/08/20 Page 5 of 12



                        Measured    Processing   1 Extra    2 Extra    3 Extra
                        Volume:     Score:       Day:       Days:      Days:
                        Inbound     Inbound      Inbound    Inbound    Inbound
Date        District    Ballots     Ballots      Ballots    Ballots    Ballots
            KENTUCKIA
11/5/2020   NA                 67       61.19%     62.69%     64.18%     91.04%
11/5/2020   LAKELAND           53       71.70%     77.36%     81.13%     90.57%
            LONG
11/5/2020   ISLAND            360       90.00%     93.61%     94.17%     95.56%
            LOS
11/5/2020   ANGELES          1244       96.78%     96.78%     97.75%     98.07%
11/5/2020   LOUISIANA         115       83.48%     85.22%     91.30%     96.52%
            MID-
11/5/2020   AMERICA           150       72.67%     83.33%     94.00%     98.67%

          MID-
11/5/2020 CAROLINAS           282       70.21%     77.30%     77.30%     94.68%

11/5/2020 MISSISSIPPI          60       81.67%     81.67%     85.00%     86.67%
          NEVADA
11/5/2020 SIERRA              638       97.65%     98.43%     98.75%     99.53%
11/5/2020 NEW YORK           1445       96.19%     97.79%     98.34%     99.10%
          NORTHERN
          NEW
11/5/2020 ENGLAND              33       81.82%     90.91%     90.91%     96.97%

          NORTHERN
11/5/2020 NEW JERSEY         1427       94.95%     97.20%     97.27%     98.88%
          NORTHERN
11/5/2020 OHIO                342       90.94%     94.15%     95.03%     96.78%
          NORTHERN
11/5/2020 VIRGINIA            275       82.55%     89.09%     89.09%     89.82%

11/5/2020 NORTHLAND            81       92.59%     92.59%     93.83%     95.06%
          OHIO
11/5/2020 VALLEY              603       83.25%     89.39%     98.18%     99.17%

11/5/2020 OKLAHOMA             81       65.43%     65.43%     66.67%     98.77%
          PHILADELPH
          IA
11/5/2020 METROPO             228       50.44%     62.28%     65.35%     85.53%
11/5/2020 PORTLAND            757       91.15%     91.55%     98.02%     98.94%

11/5/2020 RICHMOND            507       90.34%     91.72%     93.49%     95.86%

11/5/2020 RIO GRANDE          148       87.16%     87.16%     87.84%     97.30%
         Case 1:20-cv-02405-EGS Document 103-3 Filed 11/08/20 Page 6 of 12



                       Measured       Processing   1 Extra    2 Extra    3 Extra
                       Volume:        Score:       Day:       Days:      Days:
                       Inbound        Inbound      Inbound    Inbound    Inbound
Date      District     Ballots        Ballots      Ballots    Ballots    Ballots
          SACRAMENT
11/5/2020 O                 2440          97.70%     98.20%     98.48%     98.73%
          SALT LAKE
11/5/2020 CITY              1112          99.01%     99.01%     99.01%     99.64%
11/5/2020 SAN DIEGO         3657          98.77%     98.85%     99.34%     99.62%

          SAN
11/5/2020 FRANCISCO          896          97.54%     97.88%     98.55%     98.88%

11/5/2020 SANTA ANA         1596          87.09%     87.28%     87.91%     88.03%
11/5/2020 SEATTLE           2181          97.34%     97.52%     98.26%     98.49%
          SIERRA
11/5/2020 COASTAL           1637          98.41%     98.59%     98.84%     99.08%
          SOUTH
11/5/2020 FLORIDA            184          89.13%     89.13%     89.13%     92.39%
          SOUTH
11/5/2020 JERSEY             435          73.10%     80.69%     82.76%     92.87%
11/5/2020 SUNCOAST           392          82.65%     82.65%     90.05%     95.66%
11/5/2020 TENNESSEE          200          83.50%     83.50%     88.00%     93.50%
11/5/2020 TRIBORO             10           0.00%      0.00%      0.00%      0.00%
          WESTCHEST
11/5/2020 ER                 173          91.91%     95.38%     95.38%     95.95%
          WESTERN
11/5/2020 NEW YORK           178          84.83%     85.39%     93.82%     96.07%
          WESTERN
          PENNSYLVA
11/5/2020 NIA                326          73.62%     85.89%     89.88%     97.24%
11/6/2020 ALABAMA             83          59.04%     87.95%     89.16%     95.18%
11/6/2020 ALASKA              29          68.97%     68.97%     72.41%     75.86%
11/6/2020 ALBANY             184          91.30%     96.74%     96.74%     97.83%
          APPALACHIA
11/6/2020 N                   17          41.18%     41.18%     41.18%     41.18%
11/6/2020 ARIZONA            202          84.65%     92.57%     92.57%     92.57%
11/6/2020 ARKANSAS            11          54.55%     63.64%     63.64%     63.64%
11/6/2020 ATLANTA            197          69.54%     83.76%     83.76%     83.76%

11/6/2020 BALTIMORE          189          40.74%     66.67%     85.71%     86.77%

11/6/2020 BAY-VALLEY         370          88.11%     95.68%     95.95%     96.76%
11/6/2020 CAPITAL            121          61.16%     87.60%     90.08%     95.04%

11/6/2020 CARIBBEAN               3       33.33%     33.33%     33.33%     33.33%
            Case 1:20-cv-02405-EGS Document 103-3 Filed 11/08/20 Page 7 of 12



                        Measured    Processing   1 Extra    2 Extra    3 Extra
                        Volume:     Score:       Day:       Days:      Days:
                        Inbound     Inbound      Inbound    Inbound    Inbound
Date        District    Ballots     Ballots      Ballots    Ballots    Ballots
            CENTRAL
11/6/2020   ILLINOIS          771       82.62%     95.85%     96.76%     97.15%
            CENTRAL
            PENNSYLVA
11/6/2020   NIA               324       45.99%     75.00%     88.89%     89.51%
            CENTRAL
11/6/2020   PLAINS             59       57.63%     69.49%     71.19%     74.58%
11/6/2020   CHICAGO           370        0.00%      0.00%      0.00%      0.00%

          COLORADO/
11/6/2020 WYOMING             354       50.85%     85.88%     86.16%     87.29%

            CONNECTIC
11/6/2020   UT VALLEY          63       53.97%     61.90%     93.65%     93.65%
11/6/2020   DAKOTAS            77       70.13%     79.22%     79.22%     80.52%
11/6/2020   DALLAS             85       63.53%     74.12%     75.29%     87.06%
11/6/2020   DETROIT           110       59.09%     91.82%     91.82%     91.82%
11/6/2020   FT WORTH           13       53.85%     69.23%     69.23%     76.92%
11/6/2020   GATEWAY            94       55.32%     79.79%     79.79%     84.04%
            GREATER
11/6/2020   BOSTON            205       86.34%     94.15%     94.15%     94.15%
            GREATER
11/6/2020   INDIANA            31       83.87%     90.32%     90.32%     90.32%
            GREATER
11/6/2020   MICHIGAN           59       64.41%     81.36%     81.36%     81.36%
            GREATER S
11/6/2020   CAROLINA           89       61.80%     79.78%     79.78%     83.15%
            GREENSBOR
11/6/2020   O                 214       49.53%     83.64%     88.32%     88.32%
            GULF
11/6/2020   ATLANTIC          101       73.27%     92.08%     92.08%     95.05%
11/6/2020   HAWKEYE            58       72.41%     87.93%     87.93%     87.93%
11/6/2020   HONOLULU           91       79.12%     79.12%     85.71%     86.81%
11/6/2020   HOUSTON            25       60.00%     80.00%     80.00%     92.00%
            KENTUCKIA
11/6/2020   NA                 35       74.29%     91.43%     91.43%     91.43%
11/6/2020   LAKELAND           40       65.00%     82.50%     82.50%     85.00%
            LONG
11/6/2020   ISLAND            102       70.59%     86.27%     89.22%     91.18%
            LOS
11/6/2020   ANGELES           301       86.05%     91.36%     91.36%     93.36%
11/6/2020   LOUISIANA          87       79.31%     90.80%     90.80%     94.25%
          Case 1:20-cv-02405-EGS Document 103-3 Filed 11/08/20 Page 8 of 12



                        Measured    Processing   1 Extra    2 Extra    3 Extra
                        Volume:     Score:       Day:       Days:      Days:
                        Inbound     Inbound      Inbound    Inbound    Inbound
Date      District      Ballots     Ballots      Ballots    Ballots    Ballots
          MID-
11/6/2020 AMERICA             107       41.12%     89.72%     90.65%     92.52%

          MID-
11/6/2020 CAROLINAS           117       58.12%     85.47%     86.32%     88.89%

11/6/2020 MISSISSIPPI          37       81.08%     91.89%     91.89%     97.30%
          NEVADA
11/6/2020 SIERRA              178       90.45%     96.07%     96.63%     97.75%
11/6/2020 NEW YORK            385       83.38%     89.09%     90.65%     95.32%
          NORTHERN
          NEW
11/6/2020 ENGLAND              21       61.90%     85.71%     90.48%     90.48%

          NORTHERN
11/6/2020 NEW JERSEY          283       85.16%     94.35%     94.70%     95.76%
          NORTHERN
11/6/2020 OHIO                169       67.46%     94.67%     94.67%     95.27%
          NORTHERN
11/6/2020 VIRGINIA             77       62.34%     79.22%     84.42%     84.42%

11/6/2020 NORTHLAND            47       70.21%     95.74%     95.74%     95.74%
          OHIO
11/6/2020 VALLEY              298       50.67%     91.28%     95.97%     96.31%

11/6/2020 OKLAHOMA             52       71.15%     86.54%     86.54%     86.54%
          PHILADELPH
          IA
11/6/2020 METROPO             206       66.02%     77.18%     79.61%     80.10%
11/6/2020 PORTLAND            405       77.04%     82.96%     96.30%     97.53%

11/6/2020 RICHMOND            238       82.77%     93.28%     94.96%     94.96%

11/6/2020 RIO GRANDE           51       76.47%     90.20%     90.20%     92.16%
          SACRAMENT
11/6/2020 O                   372       88.71%     96.24%     96.24%     96.51%
          SALT LAKE
11/6/2020 CITY                187       80.75%     95.19%     95.19%     95.19%
11/6/2020 SAN DIEGO           684       79.24%     97.95%     97.95%     98.39%

          SAN
11/6/2020 FRANCISCO           164       92.68%     95.73%     96.34%     96.95%
         Case 1:20-cv-02405-EGS Document 103-3 Filed 11/08/20 Page 9 of 12



                       Measured       Processing   1 Extra    2 Extra    3 Extra
                       Volume:        Score:       Day:       Days:      Days:
                       Inbound        Inbound      Inbound    Inbound    Inbound
Date     District      Ballots        Ballots      Ballots    Ballots    Ballots

11/6/2020 SANTA ANA          308          95.13%     98.05%     98.70%     99.03%
11/6/2020 SEATTLE            438          86.99%     91.55%     91.78%     92.69%
          SIERRA
11/6/2020 COASTAL            370          88.11%     93.78%     93.78%     94.32%
          SOUTH
11/6/2020 FLORIDA            101          66.34%     96.04%     96.04%     96.04%
          SOUTH
11/6/2020 JERSEY             186          72.04%     82.26%     86.02%     87.63%
11/6/2020 SUNCOAST           165          81.21%     92.73%     92.73%     94.55%
11/6/2020 TENNESSEE          106          77.36%     90.57%     90.57%     90.57%
11/6/2020 TRIBORO             14           7.14%      7.14%      7.14%      7.14%
          WESTCHEST
11/6/2020 ER                  66          68.18%     84.85%     86.36%     86.36%
          WESTERN
11/6/2020 NEW YORK            37          64.86%     78.38%     78.38%     94.59%
          WESTERN
          PENNSYLVA
11/6/2020 NIA                111          56.76%     72.07%     88.29%     94.59%
11/7/2020 ALABAMA             41          39.02%     87.80%     97.56%     97.56%
11/7/2020 ALASKA              32          65.63%     68.75%     68.75%     71.88%
11/7/2020 ALBANY              67          76.12%     86.57%     89.55%     89.55%
          APPALACHIA
11/7/2020 N                    1         100.00%    100.00%    100.00%    100.00%
11/7/2020 ARIZONA            268          87.31%     91.04%     94.78%     95.15%
11/7/2020 ARKANSAS            13          30.77%     53.85%     53.85%     53.85%
11/7/2020 ATLANTA            123          51.22%     85.37%     86.18%     86.18%

11/7/2020 BALTIMORE          109          66.06%     77.98%     91.74%     95.41%

11/7/2020 BAY-VALLEY         107          70.09%     82.24%     93.46%     96.26%
11/7/2020 CAPITAL             68          60.29%     69.12%     86.76%     89.71%

11/7/2020 CARIBBEAN               5       20.00%     40.00%     80.00%     80.00%
          CENTRAL
11/7/2020 ILLINOIS           223          52.47%     74.89%     87.89%     88.34%
          CENTRAL
          PENNSYLVA
11/7/2020 NIA                172          22.09%     30.81%     40.12%     40.70%
          CENTRAL
11/7/2020 PLAINS              32          56.25%     75.00%     84.38%     84.38%
11/7/2020 CHICAGO             56           0.00%      0.00%      0.00%      0.00%
         Case 1:20-cv-02405-EGS Document 103-3 Filed 11/08/20 Page 10 of 12



                        Measured    Processing   1 Extra    2 Extra    3 Extra
                        Volume:     Score:       Day:       Days:      Days:
                        Inbound     Inbound      Inbound    Inbound    Inbound
Date        District    Ballots     Ballots      Ballots    Ballots    Ballots

          COLORADO/
11/7/2020 WYOMING             288       37.15%     67.01%     82.29%     82.99%

            CONNECTIC
11/7/2020   UT VALLEY          21       76.19%     90.48%     95.24%     95.24%
11/7/2020   DAKOTAS            51       50.98%     60.78%     68.63%     68.63%
11/7/2020   DALLAS             64       68.75%     76.56%     81.25%     81.25%
11/7/2020   DETROIT            50       56.00%     70.00%     82.00%     82.00%
11/7/2020   FT WORTH           10       30.00%     60.00%     70.00%     70.00%
11/7/2020   GATEWAY            62       45.16%     75.81%     82.26%     82.26%
            GREATER
11/7/2020   BOSTON             83       73.49%     85.54%     86.75%     86.75%
            GREATER
11/7/2020   INDIANA            20       55.00%     85.00%     85.00%     85.00%
            GREATER
11/7/2020   MICHIGAN           35       28.57%     74.29%     80.00%     80.00%
            GREATER S
11/7/2020   CAROLINA           70       71.43%     81.43%     90.00%     90.00%
            GREENSBOR
11/7/2020   O                 113       40.71%     59.29%     86.73%     87.61%
            GULF
11/7/2020   ATLANTIC           56       62.50%     87.50%     92.86%     92.86%
11/7/2020   HAWKEYE            27       51.85%     85.19%     96.30%     96.30%
11/7/2020   HONOLULU           22       77.27%     77.27%     77.27%     81.82%
11/7/2020   HOUSTON            24       58.33%     79.17%     91.67%     91.67%
            KENTUCKIA
11/7/2020   NA                 12       25.00%     50.00%     50.00%     50.00%
11/7/2020   LAKELAND           39        7.69%     33.33%     69.23%     69.23%
            LONG
11/7/2020   ISLAND             29       37.93%     55.17%     79.31%     79.31%
            LOS
11/7/2020   ANGELES           113       86.73%     92.04%     93.81%     93.81%
11/7/2020   LOUISIANA          39       61.54%     82.05%     94.87%     94.87%
            MID-
11/7/2020   AMERICA            54       38.89%     66.67%     94.44%     94.44%

          MID-
11/7/2020 CAROLINAS            73       39.73%     79.45%     91.78%     91.78%

11/7/2020 MISSISSIPPI          16       50.00%     62.50%     81.25%     81.25%
        Case 1:20-cv-02405-EGS Document 103-3 Filed 11/08/20 Page 11 of 12



                       Measured       Processing   1 Extra    2 Extra    3 Extra
                       Volume:        Score:       Day:       Days:      Days:
                       Inbound        Inbound      Inbound    Inbound    Inbound
Date      District     Ballots        Ballots      Ballots    Ballots    Ballots
          NEVADA
11/7/2020 SIERRA              69          78.26%     85.51%     91.30%     92.75%
11/7/2020 NEW YORK           167          87.43%     89.82%     91.02%     91.62%
          NORTHERN
          NEW
11/7/2020 ENGLAND                 8       37.50%     62.50%     87.50%     87.50%

          NORTHERN
11/7/2020 NEW JERSEY          80          71.25%     85.00%     86.25%     86.25%
          NORTHERN
11/7/2020 OHIO                66          57.58%     83.33%     89.39%     89.39%
          NORTHERN
11/7/2020 VIRGINIA            29          58.62%     72.41%     82.76%     86.21%

11/7/2020 NORTHLAND           25          48.00%     68.00%     68.00%     68.00%
          OHIO
11/7/2020 VALLEY              82          46.34%     71.95%     91.46%     91.46%

11/7/2020 OKLAHOMA            22          50.00%     68.18%     81.82%     81.82%
          PHILADELPH
          IA
11/7/2020 METROPO             45          31.11%     51.11%     55.56%     57.78%
11/7/2020 PORTLAND           240          60.42%     80.83%     84.17%     85.42%

11/7/2020 RICHMOND            82          76.83%     86.59%     93.90%     96.34%

11/7/2020 RIO GRANDE          22          50.00%     77.27%     86.36%     86.36%
          SACRAMENT
11/7/2020 O                  342          93.57%     94.15%     95.91%     96.49%
          SALT LAKE
11/7/2020 CITY               148          37.84%     54.73%     62.16%     62.84%
11/7/2020 SAN DIEGO          195          64.10%     85.13%     94.87%     95.38%

          SAN
11/7/2020 FRANCISCO           59          77.97%     81.36%     89.83%     89.83%

11/7/2020 SANTA ANA           90          87.78%     93.33%     97.78%     97.78%
11/7/2020 SEATTLE            181          73.48%     85.08%     89.50%     90.06%
          SIERRA
11/7/2020 COASTAL            131          84.73%     90.08%     90.84%     90.84%
          SOUTH
11/7/2020 FLORIDA             56          39.29%     69.64%     92.86%     92.86%
        Case 1:20-cv-02405-EGS Document 103-3 Filed 11/08/20 Page 12 of 12



                        Measured    Processing   1 Extra    2 Extra    3 Extra
                        Volume:     Score:       Day:       Days:      Days:
                        Inbound     Inbound      Inbound    Inbound    Inbound
Date        District    Ballots     Ballots      Ballots    Ballots    Ballots
            SOUTH
11/7/2020   JERSEY             65       52.31%     63.08%     80.00%     83.08%
11/7/2020   SUNCOAST           98       53.06%     58.16%     59.18%     59.18%
11/7/2020   TENNESSEE          54       70.37%     85.19%     87.04%     87.04%
11/7/2020   TRIBORO            18       16.67%     16.67%     16.67%     16.67%
            WESTCHEST
11/7/2020   ER                 22       86.36%     95.45%     95.45%     95.45%
            WESTERN
11/7/2020   NEW YORK           27       74.07%     77.78%     92.59%     92.59%
            WESTERN
            PENNSYLVA
11/7/2020   NIA                46       58.70%     65.22%     78.26%     78.26%
